DETAILED ACTION
1	This action is a responsive to the amendment filed on August 22, 2022.
2	The cancellation of claims 17 and 19 is acknowledged. Pending claims are 15, 16, 18 and 20-32.
The rejections of the claims under 112, second paragraph and 103 are withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barbara J. Carter on August 29, 2022.
The application has been amended as follows:
In the claims:
In claim 32, in the line under the claimed formula (II), replace the limitation “formulae (I) and” by -- formula --. 
4	Claims 15-16, 18 and 20-32 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2009/0126755 A1) teaches a process for simultaneous shaping and dyeing of keratin fibers (hair) (see page 1, paragraphs, 0002-0003), comprising applying to the hair, a composition comprising treating agents include acidic amino acids such as glutamic acid or aspartic acid (see page 42, paragraph, 0310), at least one direct dye (see claim 9) and at least one alkaline agent (see page 40, paragraph, 0251) and after application of the composition to the hair, subjecting the hair to a heat treatment (see page 44, paragraphs, 0352-0353). However, the closest prior art of record (US’ 755 A1) does not teach or disclose a process for coloring and reshaping keratin fibers comprising applying to the keratin fibers a composition comprising at least one compound of the claimed formula (II) in a combination of at least one direct dye and at least one alkalizing agent following by application of heat as claimed. Further, the comparative data in the claimed specification (Table 1) demonstrates that the claimed composition (Ex. 1) (comprising alkalizing agents and Taurine “formula (II)”) provides unexpected results of color intensity, color lastingness and curing efficacy over the comparative composition (Comp Ex.1) that does not comprise alkalizing agents and Taurine “formula (II)”). Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers coloring and reshaping formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761